UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2274


THOMAS L. SWITZER,

                       Plaintiff – Appellant,

          v.

SERGEANT DEAN, a/k/a Officer Dean,

                       Defendant – Appellee,

          and

TOWN OF STANLEY; DOUG PURDHAM, Mayor; OFFICER BROWN; MARK
BELTON, Page County Administrator; JOHN THOMAS, Sheriff;
DEPUTY HAMMER; PAGE COUNTY JAIL,

                       Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:11-cv-00021-MFU-JGW)


Submitted:   February 21, 2013               Decided: February 25, 2013


Before AGEE and      DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas L. Switzer, Appellant Pro Se. Richard Hustis Milnor,
TAYLOR ZUNKER MILNOR & CARTER LTD, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Thomas L. Switzer appeals the district court’s orders

accepting the recommendation of the magistrate judge, denying

relief on his 42 U.S.C. § 1983 (2006) complaint, and denying

various post-judgment motions.              We have reviewed the record and

find   no    reversible      error.      Accordingly,        we    affirm    for    the

reasons     stated    by   the   district    court.     Switzer v.          Dean,   No.

5:11-cv-00021-MFU-JGW (W.D. Va. Aug. 10 & Oct. 12, 2012).                           We

deny Switzer’s motion for transcripts at Government expense.                        We

dispense     with     oral    argument      because    the        facts   and   legal

contentions     are    adequately     presented   in    the       materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         3